Citation Nr: 0315804	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter arises from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (BVA or Board) for resolution.  


REMAND

The veteran contends that he witnessed the decapitation death 
of a friend resulting from a motor vehicle accident while 
serving on active duty in Germany, and that he has since 
developed PTSD as a result of that alleged traumatic 
experience.  Accordingly, he maintains that service 
connection for PTSD is warranted.  In such cases, the VA has 
a duty to assist the veteran in developing evidence to 
substantiate such claims.  

A review of the record discloses that the veteran claims to 
have witnessed the death of a close friend who was 
decapitated while driving on an autobahn in Germany in 1967.  
The veteran did not provide his alleged friend's name or the 
military unit to which he was assigned.  Via correspondence 
dated in February 2000 and January 2001, the veteran was 
advised of the necessity of providing further specific 
information, including the name and unit of his alleged 
friend, and more specific information regarding the date the 
alleged incident occurred.  In response, the veteran 
submitted a photocopy of his original stressor statement and 
VA clinical treatment records dating from May 1994 through 
December 2000 showing diagnoses of PTSD, major depressive 
disorder, and treatment for chronic polysubstance abuse.  The 
veteran did not, however, respond to the request for more 
specific information regarding the name and unit of 
assignment of his alleged friend or the date on which the 
alleged incident occurred.  

The Board observes that the clinical treatment records, 
dating from May 1994 through January 2003 contain diagnoses 
of PTSD which have been related to the veteran's claims of 
having witnessed a fatal automobile accident in 1967.  In 
connection with the present claim, the RO has obtained the 
veteran's service medical and service personnel records, but 
further evidentiary development of the case is necessary.  
The Board recognizes that the veteran has failed to provide 
the name and unit of assignment of his alleged deceased 
friend, and beyond stating that the alleged accident occurred 
in 1967, he has not thus far offered any further 
clarification as to the approximate date the claimed accident 
occurred.  Even so, in order to ensure that the VA has met 
its obligation to assist the veteran in developing evidence 
necessary to substantiate his claim for service connection 
for PTSD, the Board finds that the veteran should be 
contacted once again and be requested to provide the name and 
unit of assignment of his alleged friend in addition to the 
approximate date on which the claimed incident occurred.  
Regardless of whether or not the veteran responds 
appropriately to the request, the RO should then undertake 
any action necessary to obtain morning reports dated in 1967, 
or other time as the veteran may indicate, from the 693rd 
Engineer Company or other information which may substantiate 
the veteran's claim that a soldier from that unit was killed 
in an automobile accident.  If the veteran fails to respond, 
or if no morning reports or other records from the 693rd 
Engineer Company can be obtained, the RO should so indicate.  
Only in the event that the veteran's claimed stressor can be 
verified, he should be scheduled to undergo a VA rating 
examination to determine if he has incurred PTSD as a result 
of the verified stressor.  The RO should ensure that all 
proper notice and duty to assist requirements as set forth in 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107), are met.  The RO 
should then readjudicate the veteran's claim for entitlement 
to service connection for PTSD on the basis of all available 
evidence.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed PTSD dating 
from January 2003 to the present time.  
After obtaining any necessary 
authorization, any identified treatment 
records should be obtained and associated 
with the claims file.  If no additional 
treatment records are identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  After contacting the veteran, the RO 
should request that he identify the name 
and unit of assignment of the friend 
whose death he claims to have witnessed 
in an automobile accident in Germany in 
1967.  In addition, the veteran should be 
requested to provide an approximate date 
that the alleged incident occurred.  The 
veteran should be advised that failure to 
provide the requested information may 
result in further difficulty in verifying 
his claimed stressor, and may have an 
adverse impact on his claim for service 
connection.  The RO should then undertake 
any necessary action to obtain morning 
reports, unit logs, or other relevant 
documents from the 693rd Engineer Company 
or other unit as the veteran may identify 
dated during the approximate time period 
he identifies.  

3.  If, and only if, the veteran's 
claimed stressor is verified, he should 
be scheduled to undergo a VA rating 
examination conducted by a board-
certified psychiatrist to determine 
whether or not he currently suffers from 
PTSD resulting from the verified 
stressor.  The veteran's claims file must 
be provided to the examiner in advance of 
the scheduled examination.  The examiner 
is requested to review the relevant 
medical evidence contained in the 
veteran's claims file, and after 
conducting a clinical examination, 
including any indicated studies and/or 
tests, to offer an opinion as to whether 
or not the veteran currently suffers from 
PTSD, and if so, if it is related to any 
verified stressor.  If not, the examiner 
should so indicate.  The examiner is 
requested to offer a complete rationale 
for any opinions offered in the 
typewritten examination report.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD on the basis of all available 
evidence.  If the benefit sought is not 
granted, the RO should issue a 
supplemental statement of the case 
setting forth all pertinent statutes and 
regulations as well as a statement of the 
underlying rationale for denial of 
benefits to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




